Title: To Thomas Jefferson from Charles Willson Peale, 12 June 1806
From: Peale, Charles Willson
To: Jefferson, Thomas


                        
                            Dear Sir
                            
                            Museum June 12th. 1806.
                        
                        Your small Polygraph sent by Mr. Hawkins I have at last received from New York. It is ingeniously contrived
                            to raise the paper to write with ease to the bottom of fools-cap size, in this respect complete, but it is too short to
                            write on our common post paper without leaving a large margin. Yet that you may better understand me I will give the
                            measurements &c.
                        The length 15 Inches & width 8 ¼. outside measure—The lines marked for placeing the paper is in width of
                            6 Inches, the size I presume he has calculated on your makeg. use off, however the distance within the Gallows is 14
                            Inches. There are only two lengths in horizontal parralels & the wheels to support them are placed under the upper
                            [GRAPHIC IN MANUSCRIPT] Thus the stays are dispenced with these two lengths will allow you to write half way down post paper, then the
                            paper is drawn up under a board that supports the Machinery, by means of paralells, therefore this part i.e. bottom is
                            thick. [GRAPHIC IN MANUSCRIPT] The upper board of this back part is ¼ Inch only of thickness, therefore the Ink pots are made shallow.
                            The Pen arms and Pen capes are Silver. The Tube to the Pen arm to receive the Pen tube, has a slit in it & made springy,
                            and the quill is pushed through like some of his invention which I formerly sent you, these are better made. I beleive you
                            have always prefered the adjustment of the Pen by a screw, and with the piece holding the Nib to take off.
                        I will have a packing case made for this Polygraph, and as it is small suppose it may be sent by the Mail
                            Stage, or in what other mode you may please to direct. I shall pack it up so carefully that no damage will happen by the
                            jolting of a stage. It is a neat piece of workmanship in all its parts—and it performs correctly.   I am with high reguard
                            your friend
                        
                            CW Peale
                            
                        
                    